DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites at line 8 “c. an epoxy-based adhesive”.  It appears applicant may have intended to recite “d. an epoxy-based adhesive…”, as there is a “c” element recited at line 6. Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8-15 and 21-23 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claim 3 recites the limitation "the adjoining structural members" in line 2.  Also, each one of claims 9-15 recites and/or refer to the limitation "the adjoining structural members". There is insufficient antecedent basis for this limitation in the claims. Claim 1, of which claims 3, 9-15 depend therefrom, does not recite any adjoining structural members. It is not clear where are the adjoining structural members located and how the intended structural configuration is. 
Claim 8 recites the limitation "the adhesive sealant" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 8 also recites the limitation of “any adhesive located on the adjoining structural members” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not recite any adjoining structural members. It is not clear where are the adjoining structural members located, and much less, where are the so called any adhesive located. 
Claims 21 and 22 recite the limitation "the first profile" in line 2.  There is insufficient antecedent basis for this limitation in the claims. It is not clear how the intended structural configuration is.
Claim 23 recites the limitation " the first and second profile " in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is not clear how the intended structural configuration is.
Appropriate correction and clarification are required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-6, 8-15, and 21-26 are rejected under pre-AlA 35 U.S.C. 103{a) as being unpatentable over Riley et al. (US 2009/0146454; “Riley”) in view of Petterson (USPN 3,190,409).
Regarding Claims 1-2 and 26, Riley teaches a profile (Fig. 1, Fig. 2 see below) for use in a joint for connecting adjoining structural members (para [0028]-[0030]) comprising: 
- a. a central portion that is generally tubular (Fig. 2, central portion 130 is considered of generally tubular, meeting the claimed limitations); 
- b. at least two pairs of spaced apart opposing flanges (see annotated Fig. 2, flanges 114, 82, 86, 122, para [0035]) defining two channels (see annotated Fig. 2 for the two channels), the two channels located on opposing sides of central portion (Fig. 2, para [0035]); 
- c. at least two structural members (two structure members 34,48, Fig. 1, para [0029]), a portion of each structural member being received by one of the two channels (see annotated Fig. 2, Fig. 1, para [0029], the two structure members 34,48 are received by received by the two channels, meeting the claimed limitations). 
Riley further teaches its profile includes an adhesive sealant (adhesive paste 68 Fig. 1) that is present on the profile within the two channels (see Fig, 1, para [0040]-[0042], i.e., the adhesive 68 is provided on the profile within the two channels) in a green state for bonding to and sealing at least one structural member (Fig. 2, para [0040]). 


    PNG
    media_image1.png
    516
    710
    media_image1.png
    Greyscale


Riley teaches the inclusion of adhesive material as discussed above, but Riley does not specifically teach using an epoxy-based adhesive that is adapted to be activated by an ambient condition as instantly claimed of claim 1, and does not specifically teach the adhesive is expandable as in instant claim 2. 
In the same field of joining members of a join, Petterson teaches (col. 1, lines 10-15) to increase the strength and seal of the joint by coating the sides of the grooves, panels, etc., with suitable adhesive (col. 3, lines 15-44). Petterson teaches applying suitable adhesives such as epoxy adhesives to the side surfaces of joint to effect a good seal and stronger joint structure (col. 3, lines 20-25). Petterson teaches using epoxy adhesives, which is the same adhesive material as that of the instant application for adhesive that is adapted to be activated by an ambient condition for bonding and sealing, and is the same adhesive material as that of the instant application for adhesive that is expandable (i.e., the instant specification describes at para [0030] that expandable adhesives include epoxy resin/adhesive), and is considered as meeting the material limitations of the instantly claimed epoxy-based adhesive of instant claim 1 and claim 2. Petterson does not state its epoxy-based adhesive requires any curing agent, and thus, is considered as meeting the material limitations of the instantly claimed epoxy-based adhesive of instant claim 26. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the profile of Riley, to select suitable adhesive such as epoxy-based adhesive as taught by Petterson, as the adhesive sealant (68) in the profile of Riley, to provide a profile with a good seal and stronger joint structure as taught by Petterson (col. 3, lines 20-25), which would have predictably arrived at a satisfactory profile that is the same as instantly claimed, i.e., claims 1-2 and 26. One of ordinary skill would have understood how to modify and choose suitable materials for intended use.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
Regarding claim 3, it should be noted that the recitation the profile “is adapted for allowing removal and replacement of the adjoining structural members” of claim 3 is considered as merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. It is the examiner's position that the structure of the profile of Riley is capable of performing the intended use.
Regarding Claim 4, Riley teaches that its profile is extruded (para [0034] [0037], elements 60, 62 of the profile are extruded).  
Regarding Claim 5, Riley teaches that its profile includes an aluminum material, a steel material, or any combination thereof (para [0032]). 
Regarding Claim 6, Riley teaches that its profile includes a glass-reinforced polymeric material (para [0032]).  
Regarding Claims 8-15 and 21-23, claims 8-15 and 21-23 cannot be treated on its merits due to the indefiniteness of the claims. See 35 U.S.C. 112 rejection of claims 8-15 and 21-23 made of record in this Office Action. 
 Regarding Claims 24-25, Riley teaches that in its profile, the central portion (central portion 130, para [0045]) and spaced apart flanges (see annotated Fig. 2, flanges 114, 82, 86, 122, para [0035]) are integrally formed as a single member (Fig. 2, para [0038]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAN LAN/Primary Examiner, Art Unit 1782